           Case 1:19-cr-10459-RWZ Document 270 Filed 12/24/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

CRIMINAL NO.
19-10459-RWZ

                              UNITED STATES OF AMERICA


                                              v.


                                       DANTE LARA

                      MEMORANDUM AND ORDER OF DETENTION

                                     December 24, 2019
DEIN, M.J.

          The defendant is charged in an indictment with conspiracy to conduct enterprise

affairs through a pattern of racketeering activity, in violation of 18 U.S.C. § 1962(d), and

conspiracy to manufacture, distribute and possess with intent to distribute cocaine and

cocaine base, in violation of 21 U.S.C. § 846. An initial appearance was held before

this court on December 5, 2019, at which time the government moved for detention on

the grounds that the defendant poses a danger to the community and a serious risk of

flight.

          A detention hearing was scheduled to be held on December 19, 2019. Shortly

before the hearing the defendant, through counsel, notified the court that the defendant

consented to the entry of an order of detention, without prejudice to his right to reopen

the issue at a later date.

          Accordingly, it is ORDERED that the defendant be DETAINED pending trial, and

it is further ORDERED --
        Case 1:19-cr-10459-RWZ Document 270 Filed 12/24/19 Page 2 of 2



       (1)    That the defendant be committed to the custody of the Attorney General

for confinement in a correction facility separate, to the extent practicable, from persons

awaiting or serving sentences or being held in custody pending appeal;

       (2)    That the defendant be afforded a reasonable opportunity for private

consultation with counsel; and

       (3)    On order of a court of the United States or on request by an attorney for

the government, the person in charge of the corrections facility in which the defendant is

detained and confined deliver the defendant to an authorized Deputy United States

Marshal for the purpose of any appearance in connection with a court proceeding.

       This order is without prejudice to the defendant filing a motion at any time

seeking a hearing to consider the issue of pre-trial detention, regardless whether there

have been changed circumstances.


                                                         / s / Judith Gail Dein
                                                  Judith Gail Dein
                                                  United States Magistrate Judge




                                            [2]
